Name: Commission Regulation (EC) No 3318/93 of 2 December 1993 fixing for the 1993/94 marketing year the minimum purchase price for oranges, mandarins, clementines and satsumas delivered for processing and the financial compensation and aid payable after processing
 Type: Regulation
 Subject Matter: food technology;  prices;  public finance and budget policy;  economic policy;  plant product
 Date Published: nan

 No L 298/16 3. 12. 93Official Journal of the European Communities COMMISSION REGULATION (EC) No 3318/93 of 2 December 1993 fixing for the 1993/94 marketing year the minimum purchase price for oranges, mandarins, Clementines and satsumas delivered for processing and the financial compensation and aid payable after processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits ('), and in particular Article 10 thereof, Article 1 For the 1993/94 marketing year, the minimum prices to be paid to citrus fruit producers or producer organizations delivering oranges, mandarins, Clementines or satsumas for processing under contracts within the meaning of Article 2 of Regulation (EC) No 3119/93 shall be as follows : Whereas, pursuant to Articles 2 and 7 of Regulation (EC) No 3119/93, the minimum price which processors must pay, under the terms of the contracts, to producers is to be equal, in respect of each of the products in question, to the highest withdrawal price applying during periods of major withdrawals ; whereas heavy withdrawals are carried out from January to April for oranges, in January and February for mandarins, in December and January for Clementines and in November and December for satsumas ; (ECU per 100 kg (net)) Product Oranges 11,88 Mandarins 14,07 Clementines 1 1 ,29 Satsumas 8,03Whereas, pursuant to Article 4 ( 1 ) of the said Regulation, financial compensation for oranges may not exceed the difference between the minimum price and the prices applied for the raw material in producer third countries ; whereas, pursuant to Article 4 (2) of the said Regulation, financial compensation for mandarins and Clementines for processing into juice is to be fixed at such a level that, for each of those products, the burden on the industry is equivalent to that on the industry for oranges, taking into consideration differences in juice yields ; These minimum prices shall be for goods ex producers packing stations. Article 2 For the 1993/94 marketing year, the financial compensa ­ tion granted to processors following the processing into juice of oranges, mandarins and Clementines shall be as follows : (ECU per 100 kg (net)) Whereas, pursuant to Article 8 ( 1 ) and (3) of Regulation (EC) No 3119/93, the amount of the aid to citrus fruit producer organizations delivering satsumas and the finan ­ cial compensation to processors of satsumas into segments may not exceed 75 and 25 % respectively of the average financial compensation paid to processors of satsumas into segments during the 1989/90, 1990/91 and 1991 /92 marketing years ; whereas, pursuant to Article 8 (5), the aid and the financial compensation are to be fixed for a period of three marketing years ; Product Oranges 9,44 Mandarins 12,14 Clementines 8,92 Whereas, pursuant to Article 5 (2) of Regulation (EC) No 3119/93, for the 1993/94 marketing year, aid to individual producers delivering satsumas is to be equal to two-thirds of the aid granted to producer organizations ; Article 3 For the 1993/94 marketing year, the aid referred to in Article 5 (2) of Regulation (EEC) No 3119/93 granted to individual producers delivering satsumas shall be as follows : (') OJ No L 279, 12. 11 . 1993, p. 17.  Aid to individual producers : ECU 2 per 100 kg net. 3 . 12. 93 No L 298/17Official Journal of the European Communities Article 4 For the 1993/94, 1994/95 and 1995/96 marketing years, the aid to citrus fruit producer organizations delivering satsumas and the financial compensation to producers of satsumas into segments referred to in Article 8 ( 1 ) and (3) of Regulation (EC) No 3119/93 shall be as follows :  aid to producer organizations : ECU 3 per 100 kg net, Article 5 The amounts referred to in Articles 1 to 4 shall apply only to products which satisfy at least the quality and minimum size requirements laid down for Class III . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  financial compensation : ECU 1 per 100 kg net. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1993 . For the Commission Rene STEICHEN Member of the Commission